Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.  Claims 1-5 are amended; claims 22-27 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-27 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claim 4 recites the limitation "the same or different gradient composition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

Claims 1-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matyjaszewski et al (WO 2008/148000 A1).
Regarding claim 1, Matyjaszewski et al disclose a two-stage polymerization process.  In the first stage styrene in polymerized in the presence of AIBN as an initiator and ethanol solvent (page 22, Table 1) which reads on non-crosslinked nucleus in present claim 1.  The conversion in the first stage was less than 10% in order to ensure that the majority of polymer chain retained an active chain end (page 9, lines 28-29) which reads on nucleus contains live reactive sites for further polymerization in present claim 1. The nucleation stage is complete before addition of ATRP deactivators and in situ formation of dormant polymer chains (page 10, lines 11-14) which reads on the nucleation step in present claim 1.  The process may comprise adding at least one additional radically co-polymerizable monomers to the reaction after forming the stable colloidal dispersion.  The at least one radically co-polymerizable monomer may be different from the at least one first radically co-polymerizable monomer resulting in gradient copolymers (page 18, lines 1-12) which reads on growth step by growing particles from the live reaction sites of the nucleation step in present claim 1.  The process is used to prepare uniform sized functional copolymer particles (claim 1) which reads on monodisperse polymer particles in present claim 1.
Matyjaszewski et al are silent with respect to the size distribution of dv90/dv10 ratio.
However, Matyjaszewski et al in the general disclosure teach that uniform-sized particles have a size that varies by less than 3% (bridging paragraph pages 4-5).  Therefore, in light of the teachings in general disclosure of Matyjaszewski et al and given that the particles are uniform-sized, one skilled in art would have a reasonable basis to expect the polymer particles of Matyjaszewski et al, to exhibit the size distribution dv90/dv10 ratio of < 1.3, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 2, second stage should be an ATRP during which the polymers produced should exhibit characteristics of a living/controlled polymerization process i.e. retention of chain end functionality (page 10, lines 1-4).
Regarding claim 3, particles were successfully chain-extended with a second functional monomer such as HEMA, indicating well-retained accessible chain-end functionality on the accessible surface of the particles for further modification of particle surfaces (page 16, lines 5-8).
Regarding claim 4, at least one radically co-polymerizable monomer may be different from the at least one first radically co-polymerizable monomer resulting in gradient copolymers. Additional radically co-polymerizable monomer may be added in multiple addition stages (page 18, lines 1-15).
Regarding claim 5, solvent may additionally comprise a porogen and the resulting substantially uniform-sized functional copolymer particles may be porous particles (page 17, lines 16-18).  Hence, it is the Office’s position that inclusion of porogen to form a porous particle is optional and therefore the polymer particles are non-porous.
Regarding claim 6, see example 4, wherein the first stage includes styrene (Table 1, page 22) which reads on mono-vinyl monomer in present claim 6.
Regarding claims 7 and 8, see example 1B, wherein the monomer and ethanol were charged into a flask and a homogenous solution is formed (bridging paragraph, pages 21-22).
Regarding claims 9 and 17, stage 1 comprises ethanol as a solvent (page 22, line 1) which reads on organic solvent in present claim 9.  Suitable solvents include alcohols such as methanol, propanol and butanol (page 17, lines 13-15). Hence, it is the Office’s position that it is within the scope of one skilled in art to use a mixture of solvents.  It is noted that methanol, ethanol, propanol and butanol are miscible and therefore form a homogenous solvent system.
Regarding claim 10, see example B1, wherein the stabilizer and initiator are dissolved in ethanol to form a homogenous solution (bridging paragraph, pages 21-22).
Regarding claim 11, see example B1, wherein the flask is placed in a 700C oil bath (page 22, line 3). 
Regarding claim 12 and 13, see example 4, wherein the second stage includes styrene (Table 1, page 22) which reads on mono-vinyl monomer in present claim 12 and styrene in present claim 13.
Regarding claims 14 and 15, in some embodiments, at least one cross-linkable monomer may be added in multiple addition stages and include polyvinyl monomer such as divinylbenzene (page 19, lines 25-30).
Regarding claim 16, in certain embodiments adding the additional radically copolymerizable monomers may comprise one of adding in a continuous manner (page 18, lines 12-15). 
Regarding claim 19, suitable stabilizers include surfactants (bridging paragraph pages 16-17).
Regarding claim 21, free radical initiators commonly used include peroxides (page 17, lines 10-11).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matyjaszewski et al (WO 2008/148000 A1) in view of Masayoshi et al (JP 03-237105 A).
It is noted that JP 03-237105 A is in Japanese.  A copy of the machine translation into English is provided with this Office action.  All line/paragraph citations in the body of rejection below are to the machine translation.
The discussion with respect to Matyjaszewski et al in paragraph 5 above is incorporated here by reference.
Matyjaszewski et al are silent with respect to species of co-solvent.
However, Masayoshi et al teach production of monodisperse polymer particles (title).  See example 1, wherein polymerization of styrene is conducted in the presence of initiator azobisisobutyronitrile in ethanol as a solvent (page 10, lines 8-9).  Examples of solvents include ethanol, ketones such as acetone, ethers such as THF, esters such as ethyl acetate, glycols such as ethylene glycol (page 7, lines 30-34).  Therefore, in light of the teachings in Masayoshi et al, it would have been obvious to one skilled in art prior to the filing of present application to include any of the organic solvents including a combination of ethanol with other solvents such as glycols, THF, ethyl acetate and acetone in the polymerization process of Matyjaszewski et al, absent evidence to the contrary.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matyjaszewski et al (WO 2008/148000 A1) in view of Tseng et al (Journal of Polymer Science: Part A; Vol. 24; pp2995-3007; 1986).
The discussion with respect to Matyjaszewski et al in paragraph 5 above is incorporated here by reference.
Matyjaszewski et al are silent with respect to the species of stabilizer.
However, Tseng et al teach polymerization of monomers in an organic solvent such as ethyl alcohol in the presence of anionic surfactant, non-ionic surfactant in combination with a polymeric stabilizer polyvinylpyrrolidone to prepare polymer particles in the 1 to 10 microns size.  Functional groups such as hydroxyl, carboxyl, amine, amide, silane have been successfully incorporated into the particles by copolymerization (synopsis).  See Table III (page 3000) wherein the stabilizer includes PVP and co-stabilizer includes Triton N-57 (i.e. reads on the stabilizer in present claim 20).  The use of PVP in combination with a nonionic surfactant Triton N-57 as a co-stabilizer resulted in a stable dispersion with narrow particle size dispersion in the particle diameter range of 2.5 to 4.0 microns.  On the other hand, without a co-stabilizer, a dispersion with bimodal particle size distribution was obtained (page 2999, 1st full paragraph).  Therefore, in light of the teachings in Tseng et al, it would have been obvious to one skilled in art prior to the filing of present application to include the stabilizer, of Tseng et al, in the process of Matyjaszewski et al, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 102 and 103 as set forth in paragraphs 4-8, of office action mailed 6/23/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764